Citation Nr: 0203977
Decision Date: 01/30/02	Archive Date: 05/09/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-04 307A	)	DATE JAN 30, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bipolar disorder, manic type.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating greater than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel	


INTRODUCTION

The veteran had active duty from September 1966 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral hearing loss and found that the veteran had not submitted new and material evidence sufficient to reopen his claims for service connection for bipolar disorder and PTSD. 

The Board points out that the United States Court of Appeals for Veterans Claims (hereinafter Court) recognized a distinction between a veterans dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected condition.  Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of an initial rating, (as is the case here), separate ratings can be assigned for separate periods of time--a practice known as staged rating.  In light of this Court decision, the issue regarding a higher rating for the veteran's bilateral hearing loss has been recharacterized as noted above.


REMAND

On a March 1999 VA Form 9 (Appeal to the Board of Veterans' Appeals), the veteran indicated that he wanted to appear personally at the RO before a member of the Board.  The Board notes that the veterans hearing has not been scheduled.  In addition, review of the claims folder reveals that the veteran has never indicated that he no longer wanted a hearing.  Accordingly, the RO should contact the veteran and offer him the opportunity to testify at a hearing before a Member of the Board.

In light of the foregoing, and in order to fairly and fully adjudicate the veterans claims, the case is remanded to the RO for the following action:

The RO should schedule the veteran for a Board hearing at the RO.

Thereafter, the case should be returned to the Board for final appellate review, if in order.  The Board intimates no opinion as to the ultimate outcome of the veterans claim.  The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West,        12 Vet. App. 369 (1999).  No action is required of the veteran unless so notified.

These claims must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).


